Whitfield, C. J.,
delivered the opinion of the court.
We cannot concur in the estimate put by learned counsel for appellant upon the strength of the case made by appellee. We are clearly of the opinion that the evidence makes out a plain *103case of willful disregard of the rights of the appellee, and fully warrants the imposition of exemplary damages. Since there was willful wrong, the Rogers case, 69 Miss., 748; 9 South., 823; 13 L. R. A., 859; 24 Am. St. Rep., 300, has no application. It was error, however, to allow proof of the cost — $100 — of exhumipg and reinterring in Batesville the body of appellee’s husband. There is no evidence that she had caused this to be done. It was clear that she had not incurred such expense.
If $100 shall be remitted, the judgment will be affirmed; otherwise, reversed and remanded.